Citation Nr: 1236543	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals related to sinus surgery conducted at a VA facility on July 9, 2007, to include confusion, memory loss, a traumatic brain injury, migraine headaches, transient ischemic attacks, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to May 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of sinus surgery conducted at a VA facility on July 9, 2007.   

The Veteran testified before a Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is associated with the claims file.  

In November 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran appeared at a hearing before a Veterans Law Judge at the RO.  The Veteran was notified in a September 2012 letter that the Veterans Law Judge that had conducted the July 2010 hearing was no longer employed by the Board, and the Veteran responded by requesting a new hearing.   The Veteran has the right to a new hearing in accordance with 38 C.F.R. § 20.707 and 20.717 (2011).  Thus, remand of the case is necessary to allow for the scheduling of a hearing before a VLJ at the RO.  
Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a VLJ of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


